 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT, dated as of August 30, 2011 (this “Agreement”), is by
and between GOLD ACQUISITION CORP., a Nevada corporation (the “Company”), and
PLATINUM LONG TERM GROWTH, LLC, a Delaware limited liability company, as
collateral agent (together with its successors and assigns, the “Secured Party”)
for itself and Lakewood Group LLC (“Lakewood” and, together with the Secured
Party and their respective successors and assigns, the “Lenders”).
 
WHEREAS, the Lenders are the holders of Senior Secured Convertible Promissory
Notes issued by Sagebrush Gold Ltd. (“Sage”) and the Company bearing even date
herewith in the aggregate principal amount of $8,000,000 (together with any and
all promissory notes issued by Sage and the Company after the date hereof to any
Lender, collectively and severally the “Notes”) pursuant to the terms of that
certain Letter Agreement dated July 18, 2011 by and among Sage and the Creditors
(the “Letter Agreement”);
 
WHEREAS, in order to induce the Lenders to convey the Purchased Interest
pursuant to and as defined in the Letter Agreement, the Company has agreed to
execute and deliver to the Secured Party this Agreement and other collateral
documents and to grant the Secured Party, for the pro rata benefit of the
Lenders, a security interest in substantially all assets of the Company to
secure the prompt payment, performance and discharge in full of the obligations
of Sage and the Company under the Letter Agreement and the other Transaction
Documents (as defined in the Notes); and
 
WHEREAS, all capitalized terms not otherwise specifically defined in this
Agreement shall have the meanings given thereto in the Notes or if not expressly
defined in the Notes, then in the Letter Agreement.
 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
Article 1 - Certain Definitions
 
As used in this Agreement, the following terms shall have the meanings set forth
in this Article 1. Terms used but not otherwise defined in this Agreement that
are defined in Article 9 of the UCC (as defined below), including without
limitation the terms “account,” “as-extracted collateral,” “chattel paper,”
“commercial tort claim,” “deposit account,” “document,” “equipment,” “fixtures,”
“general intangibles,” “goods,” “instruments,” “inventory,” “investment
property,” “letter-of-credit rights,” “proceeds,” “securities” and “supporting
obligations,” shall have the respective meanings given such terms in Article 9
of the UCC.
 
1.1           “Collateral” means the collateral in which the Secured Party is
granted a security interest by this Agreement and which shall include the
following personal property of the Company, whether presently owned or existing
or hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith:
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
1.1.1
All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
rigs, drilling equipment, towers, special and general tools, fixtures, test and
quality control devices and other equipment of every kind and nature and
wherever situated, together with all documents of title and documents
representing the same, all additions and accessions thereto, replacements
therefor, all parts therefor, and all substitutes for any of the foregoing and
all other items used and useful in connection with the Company's businesses and
all improvements thereto; and (B) all inventory, including all materials, work
in process and finished goods;

 
 
1.1.2
All general intangibles, including, without limitation, all contract rights,
choses in action, partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents (as defined below),
licenses, distribution and other agreements, computer software (whether
“off-the-shelf,” licensed from any third party or developed by the Company),
computer software development rights, leases, franchises, licenses, permits,
deposits, customer lists, quality control procedures, grants and rights,
goodwill, Intellectual Property (as defined below), and all income tax,
insurance and other refunds;

 
 
1.1.3
All accounts, together with all instruments, all documents of title representing
any of the foregoing, all rights in any merchandising, goods, equipment, motor
vehicles and trucks which any of the same may represent, and all right, title,
security and guaranties with respect to each account, including any right of
stoppage in transit;

 
 
1.1.4
All documents, letter-of-credit rights, instruments and chattel paper;

 
 
1.1.5
All commercial tort claims;

 
 
1.1.6
All deposit accounts and all cash (whether or not deposited in such deposit
accounts);

 
 
1.1.7
All investment property;

 
 
1.1.8
All as-extracted collateral;

 
 
1.1.9
All supporting obligations;

 
 
1.1.10
All bonds or bonding funds held by the Bureau of Land Management to secure
environmental and other obligations in connection with mining, drilling and/or
surface disturbance activities pertaining to the Relief Canyon Mine, and all
reimbursement obligations relating to the same, which bonding funds as of the
date hereof total $2,842,000 in the aggregate;

 
 
1.1.11
All files, records, books of account, business papers, and computer programs;
and

 
 
1.1.12
the products and proceeds of all of the foregoing Collateral set forth in
clauses 1.1.1 through and including 1.1.11 above.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.
 
1.2           “Intellectual Property” means the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (i) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.
 
1.3           “Necessary Endorsement” means undated stock powers endorsed in
blank or other proper instruments of assignment duly executed and such other
instruments or documents as the Secured Party may reasonably request.
 
1.4           “Obligations” means all of the liabilities and obligations
(primary, secondary, direct, contingent, sole, joint or several) due or to
become due, or that are now or may be hereafter contracted or acquired, or
owing, of Sage and the Company to the Lenders and/or the Secured Party under
this Agreement, the Notes, the Letter Agreement, the other Transaction
Documents, and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith, in each case, whether now
or hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or un-liquidated, whether or not jointly owed with
others, and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from the Secured Party as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on, the Notes and the loans
extended pursuant thereto; (ii) any and all other fees, legal fees and other
expenses, indemnities, costs, obligations and liabilities of Sage and the
Company from time to time under or in connection with this Agreement, the Notes,
the Letter Agreement, the other Transaction Documents, and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving Sage and/or the Company.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
1.5           “Organizational Documents” means, with respect to the Company, the
documents by which the Company was organized (such as a certificate of
incorporation, certificate of limited partnership or articles of organization,
and including, without limitation, any certificates of designation for preferred
stock or other forms of preferred equity) and which relate to the internal
governance of the Company (such as bylaws, a partnership agreement or an
operating, limited liability or members agreement).
 
1.6           “Pledged Securities” is defined in Article 3 below.
 
1.7           “UCC” means the Uniform Commercial Code of the State of New York
and/or any other applicable law of any state or states which have jurisdiction
with respect to all, or any portion of, the Collateral or this Agreement, from
time to time. It is the intent of the parties that defined terms in the UCC
should be construed in their broadest sense so that the term “Collateral” will
be construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein, and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.
 
Article 2 - Grant of Security Interest in Collateral
 
As an inducement for the Lenders to extend the loans as evidenced by the Notes
and to secure the complete and timely payment, performance and discharge in
full, as the case may be, of all of the Obligations, the Company hereby
unconditionally and irrevocably pledges, grants and hypothecates to the Secured
Party, for the pro rata benefit of the Lenders, a security interest in and to, a
lien upon, and a right of set-off against, all of its right, title and interest
of whatsoever kind and nature in and to the Collateral (a “Security Interest”
and collectively, the “Security Interests”).
 
Article 3 - Pledged Securities
 
The capital stock and other equity interests listed on Schedule 3 hereto (the
“Pledged Securities”) represent all of the capital stock and other equity
interests held by the Company, including without limitation in and to any and
all subsidiaries of the Company, and represent all capital stock and other
equity interests owned, directly or indirectly, by the Company.  All of the
Pledged Securities are validly issued, fully paid and nonassessable, and the
Company is the legal and beneficial owner of the Pledged Securities, free and
clear of any lien, security interest or other encumbrance except for the
security interests created by this Agreement.  The Company shall cause the
pledge and security interest of the Secured Party to be duly noted in its books
and records.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Article 4 - Delivery of Certain Collateral by Sage
 
Contemporaneously with or prior to the execution of this Agreement, Sage shall
deliver or cause to be delivered to the Secured Party a Pledge Agreement,
pursuant to which Sage shall pledge to the Secured Party, as security for
repayment of the Obligations, a security interest in one hundred percent (100%)
of the equity of the Company (the “Company Securities”), together with (a) any
and all certificates and other instruments representing or evidencing the
Company Securities, and (b) any and all certificates and other instruments or
documents representing any of the other Collateral, in each case, together with
all Necessary Endorsements. Sage is, contemporaneously with the execution
hereof, delivering to the Secured Party, or has previously delivered to the
Secured Party, a true and correct copy of each Organizational Document governing
any of the Company Securities.
 
Article 5 - Representations, Warranties and Covenants
 
Except as set forth under the corresponding section of the disclosure schedules
delivered to the Secured Party concurrently herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof, the
Company represents and warrants to, and covenants and agrees with, the Secured
Party and the Lenders as follows:
 
5.1           The Company has the requisite corporate, partnership, limited
liability company or other power and authority to enter into this Agreement and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by the Company of this Agreement and the filings contemplated herein
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company. This Agreement has been duly
executed by the Company. This Agreement constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization and similar laws of general application relating to
or affecting the rights and remedies of creditors and by general principles of
equity.
 
5.2           The Company has no place of business or offices where its
respective books of account and records are kept (other than temporarily at the
offices of their attorneys or accountants) or places where Collateral is stored
or located, except as set forth on Schedule 5.2 attached hereto. Except as
disclosed on Schedule 5.2, none of such Collateral is in the possession of any
consignee, bailee, warehouseman, agent or processor.
 
5.3           The Company is the sole owner of the Collateral, free and clear of
any liens, security interests, encumbrances, rights or claims, and is fully
authorized to grant the Security Interests. There is not on file in any
governmental or regulatory authority, agency or recording office an effective
financing statement, security agreement, license or transfer or any notice of
any of the foregoing (other than those that will be filed in favor of the
Secured Party pursuant to this Agreement or the other Transaction Documents)
covering or affecting any of the Collateral. As long as this Agreement shall be
in effect, the Company shall not execute and shall not knowingly permit to be on
file in any such office or agency any other financing statement or other similar
document or instrument (except to the extent filed or recorded in favor of the
Secured Party pursuant to the terms of this Agreement).
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
5.4           No written claim has been received by the Company that any
Collateral or the Company’s use of any Collateral violates the rights of any
third party. There has been no adverse decision to the Company’s claim of
ownership rights in or exclusive rights to use the Collateral in any
jurisdiction or to the Company’s right to keep and maintain such Collateral in
full force and effect, and there is no proceeding involving said rights pending
or, to the best knowledge of the Company, threatened before any court, judicial
body, administrative or regulatory agency, arbitrator or other governmental
authority.
 
5.5           The Company shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business (except
when temporarily kept at the offices of its attorneys or accountants) and its
Collateral at the locations set forth on Schedule 5.2 attached hereto and may
not relocate such books of account and records or tangible Collateral unless it
delivers to the Secured Party at least 30 days prior to such relocation (i)
written notice of such relocation and the new location thereof (which must be
within the United States) and (ii) evidence that appropriate financing
statements under the UCC and other necessary documents have been filed and
recorded and other steps have been taken to perfect the Security Interests to
create in favor of the Secured Party, a valid, perfected and continuing
perfected first priority lien in the Collateral.
 
5.6           This Agreement creates in favor of the Secured Party a valid,
first priority security interest in the Collateral, securing the payment and
performance of the Obligations. Upon making the filings described in the
immediately following paragraph, all security interests created hereunder in any
Collateral which may be perfected by filing UCC financing statements shall have
been duly perfected. Except for the filing of the UCC financing statements
referred to in the immediately following paragraph and the delivery of the
certificates and other instruments provided in Article 3, no action is necessary
to create, perfect or protect the security interests created hereunder. Without
limiting the generality of the foregoing, except for the filing of said
financing statements, no consent of any third parties and no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for (i) the execution, delivery and
performance of this Agreement, (ii) the creation or perfection of the Security
Interests created hereunder in the Collateral or (iii) the enforcement of the
rights of the Secured Party hereunder.
 
5.7           The Company hereby authorizes the Secured Party to file one or
more financing statements under the UCC with respect to the Security Interests
with the proper filing and recording agencies in any jurisdiction deemed proper
by it, which UCC financing statement may describe the collateral as “all
assets.”
 
5.8           The execution, delivery and performance of this Agreement by the
Company do not (i) violate any of the provisions of any Organizational Documents
of the Company or any judgment, decree, order or award of any court,
governmental body or arbitrator or any applicable law, rule or regulation
applicable to the Company or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing the Company’s debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected. If any, all required
consents (including, without limitation, from stockholders or creditors of the
Company) necessary for the Company to enter into and perform its obligations
hereunder have been obtained.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
5.9           The Company shall at all times maintain the liens and Security
Interests provided for hereunder as valid and perfected first priority liens and
security interests in the Collateral in favor of the Secured Party until this
Agreement and the Security Interests hereunder shall be terminated pursuant to
Article 14 hereof. The Company hereby agrees to use commercially reasonable
efforts to defend the same against the claims of any and all persons and
entities and to safeguard and protect all Collateral for the account of the
Secured Party. At the reasonable request of the Secured Party, the Company will
sign and deliver to the Secured Party at any time or from time to time one or
more financing statements pursuant to the UCC in form reasonably satisfactory to
the Secured Party and will pay the cost of filing the same in all public offices
wherever filing is necessary to effect the rights and obligations provided for
herein. Without limiting the generality of the foregoing, the Company shall pay
all fees, taxes and other amounts necessary to maintain the Collateral and the
Security Interests  hereunder, and the Company shall obtain and furnish to the
Secured Party from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain in
accordance with this Agreement the priority of the Security Interests hereunder.
 
5.10           The Company will not transfer, pledge, hypothecate, encumber,
license, sell or otherwise dispose of any of its assets, including without
limitation all or any portion of the Collateral, without the prior written
consent of the Secured Party.  Notwithstanding the foregoing, provided that no
Event of Default (as defined in the Notes) has occurred and is continuing, the
Company may:
 
 
5.10.1
Sell inventory in the ordinary course of business; and

 
 
5.10.2
Sell or otherwise dispose of equipment; provided, that, (A) such equipment is
obsolete, (B) such sales are consistent with past practices, and (C) such sales
do not total more than fifty thousand dollars ($50,000) in the aggregate in any
calendar year.

 
5.11           The Company shall keep and preserve its equipment, inventory and
other tangible Collateral in good condition, repair and order and shall not
operate or locate any such Collateral (or cause to be operated or located) in
any area excluded from insurance coverage.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
5.12           The Company shall maintain with financially sound and reputable
insurers, insurance with respect to the Collateral, including Collateral
hereafter acquired, against loss or damage of the kinds and in the amounts
customarily insured against by entities of established reputation having similar
properties similarly situated and in such amounts as are customarily carried
under similar circumstances by other such entities and otherwise as is prudent
for entities engaged in similar businesses but in any event sufficient to cover
the full replacement cost thereof. The Company shall cause each insurance policy
issued in connection herewith to provide, and the insurer issuing such policy to
certify to the Secured Party that (a) the Secured Party will be named as lender
loss payee (mortgagee, as applicable) and additional insured under each such
insurance policy; (b) if such insurance be proposed to be cancelled or
materially changed for any reason whatsoever, such insurer will promptly notify
the Secured Party and such cancellation or change shall not be effective as to
the Secured Party for at least thirty (30) days after receipt by the Secured
Party of such notice, unless the effect of such change is to extend or increase
coverage under the policy; and (c) the Secured Party will have the right (but no
obligation) at its election to remedy any default in the payment of premiums
within thirty (30) days of notice from the insurer of such default. If no Event
of Default (as defined in the Notes) exists and if the proceeds arising out of
any claim or series of related claims do not exceed $100,000, loss payments in
each instance will be applied by the Company to the repair and/or replacement of
property with respect to which the loss was incurred to the extent reasonably
feasible, and any loss payments or the balance thereof remaining, to the extent
not so applied, shall be payable to the Company. If no Event of Default exists
and such proceeds exceed $100,000, such proceeds shall be available to the
Company solely for and shall be used by the Company solely for the repair or
replacement of the loss or damage giving rise to such proceeds within sixty (60)
days of receipt thereof. Prior to expenditure by the Company, any such proceeds
in the Company's possession shall be segregated from the Company’s other funds.
The Company shall promptly provide the Secured Party with a detailed written
report of its use of any such proceeds. Proceeds not so used by the Company
within such sixty (60) day period shall be immediately remitted to the Secured
Party for application to the Obligations. Alter an Event of Default occurs, all
proceeds then or thereafter in existence shall be paid to the Secured Party (for
application to the Obligations) and, if received by the Company, shall be held
in trust for the Secured Party and promptly paid over to the Secured Party (for
application to the Obligations) unless otherwise directed in writing by the
Secured Party. Copies of such policies or the related certificates, in each
case, naming the Secured Party as lender loss payee and additional insured shall
be delivered to the Secured Party at least annually and at the time any new
policy of insurance is issued.
 
5.13           The Company shall, within ten (10) days of obtaining knowledge
thereof, advise the Secured Party promptly, in sufficient detail, of any
material adverse change in the Collateral, and of the occurrence of any event
which would have a material adverse effect on the value of the Collateral or on
the Secured Party’s security interest therein.
 
5.14           The Company shall promptly execute and deliver to the Secured
Party such further deeds, mortgages, assignments, security agreements, financing
statements or other instruments, documents, certificates and assurances and take
such further action as the Secured Party may from time to time request as
necessary to perfect, protect or enforce the Secured Party's security interest
in the Collateral in which the Secured Party has been granted a security
interest hereunder, substantially in form and substance reasonably acceptable to
the Secured Party.
 
5.15           The Company shall permit the Secured Party, the Lenders and their
representatives and agents reasonable access to inspect the Collateral during
normal business hours, upon reasonable prior notice and without undue
interference with the Company’s business operations, and to make copies of
records pertaining to the Collateral as may be reasonably requested by the
Secured Party or any Lender from time to time.
 
5.16           The Company shall take all steps reasonably necessary to
diligently pursue and seek to preserve, enforce and collect any rights, claims,
causes of action and accounts receivable in respect of the Collateral.
 
5.17           The Company shall promptly notify the Secured Party in sufficient
detail upon becoming aware of any attachment, garnishment, execution or other
legal process levied against any Collateral and of any other information
received by the Company that would have a material adverse effect on the value
of the Collateral, the Security Interest or the rights and remedies of the
Secured Party hereunder.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
5.18           All information heretofore, herein or hereafter supplied to the
Secured Party or any Lender by or on behalf of the Company with respect to the
Collateral is accurate and complete in all material respects as of the date
furnished.
 
5.19           The Company shall at all times preserve and keep in full force
and effect its valid existence and good standing and any rights and franchises
material to its businesses.
 
5.20           The Company will not change its name, type of organization,
jurisdiction of organization, organizational identification number (if it has
one), legal or corporate structure, or identity, or add any new fictitious name
unless it provides at least 30 days' prior written notice to the Secured Party
of such change and, at the time of such written notification, the Company
provides any financing statements or fixture filings necessary to perfect and
continue the perfection of the Security Interests granted and evidenced by this
Agreement.
 
5.21           The Company may not consign any of its Inventory or sell any of
its Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.
 
5.22           The Company may not relocate its chief executive office to a new
location without providing 30 days' prior written notification thereof to the
Secured Party and so long as, at the time of such written notification, the
Company provides any financing statements or fixture filings necessary to
perfect and continue the perfection of the Security Interests granted and
evidenced by this Agreement.
 
5.23           The Company was organized and remains organized solely under the
laws of the state set forth next to the Company’s name in Schedule 5.23 attached
hereto, which Schedule 5.23 sets forth the Company’s  organizational
identification number or, if the Company does not have one, states that one does
not exist.
 
5.24           (i) The actual name of the Company is the name set forth in
Schedule 5.23 attached hereto; (ii) the Company has no trade names except as set
forth on Schedule 5.24 attached hereto; (iii) the Company has not used any name
other than that stated in the preamble hereto or as set forth on Schedule 5.24
for the preceding five years; and (iv) no entity has merged into the Company or
been acquired by the Company within the past five years except as set forth on
Schedule 5.24.
 
5.25           At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the Company shall deliver such Collateral to the Secured Party.
 
5.26           The Company shall cause all tangible chattel paper constituting
Collateral to be delivered to the Secured Party, or, if such delivery is not
possible, then to cause such tangible chattel paper to contain a legend noting
that it is subject to the security interest created by this Agreement. To the
extent that any Collateral consists of electronic chattel paper, the Company
shall cause the underlying chattel paper to be “marked” within the meaning of
Section 9-105 of the UCC (or successor section thereto).
 
5.27           If there is any investment property or deposit account included
as Collateral that can be perfected by “control” through an account control
agreement, the Company shall cause such an account control agreement, in form
and substance in each case reasonably satisfactory to the Secured Party, to be
entered into and delivered to the Secured Party.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
5.28           To the extent that any Collateral consists of letter-of-credit
rights, the Company shall cause the issuer of each underlying letter of credit
to consent to an assignment of the proceeds thereof to the Secured Party.
 
5.29           To the extent that any Collateral is in the possession of any
third party, the Company shall join with the Secured Party in notifying such
third party of the Secured Party's security interest in such Collateral and
shall endeavor to obtain an acknowledgement and agreement from such third party
with respect to the Collateral, in form and substance reasonably satisfactory to
the Secured Party.
 
5.30           If the Company shall at any time hold or acquire a commercial
tort claim, the Company shall promptly notify the Secured Party in a writing
signed by the Company of the particulars thereof and grant to the Secured Party
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Secured Party.
 
5.31           The Company shall promptly provide written notice to the Secured
Party of any and all accounts which arise out of contracts with any governmental
authority and, to the extent necessary to perfect or continue the perfected
status of the Security Interests in such accounts and proceeds thereof, shall
execute and deliver to the Secured Party an assignment of claims for such
accounts and cooperate with the Secured Party in taking any other steps required
under the Federal Assignment of Claims Act or any similar federal, state or
local statute or rule to perfect or continue the perfected status of the
Security Interests in such accounts and proceeds thereof.
 
5.32           The Company shall cause each subsidiary of the Company (if any)
with operations or material assets (which, if in doubt, shall be in the sole
determination of the Secured Party) to immediately become a party hereto (an
“Additional Debtor”), by executing and delivering an Additional Debtor Joinder
in form and substance satisfactory to the Secured Party, and comply with the
provisions hereof applicable to the Company. As of the date hereof, the Company
represents and warrants that none of its subsidiaries have any operations or
material assets. Concurrent therewith, the Additional Debtor shall deliver
replacement schedules for, or supplements to all other Schedules to (or referred
to in) this Agreement, as applicable, which replacement schedules shall
supersede, or supplements shall modify, the Schedules then in effect. The
Additional Debtor shall also deliver such opinions of counsel, authorizing
resolutions, good standing certificates, incumbency certificates, organizational
documents, financing statements and other information and documentation as the
Secured Party may reasonably request. Upon delivery of the foregoing to the
Secured Party, the Additional Debtor shall be and become a party to this
Agreement with the same rights and obligations as the Company, for all purposes
hereof as fully and to the same extent as if it were an original signatory
hereto and shall be deemed to have made the representations, warranties and
covenants set forth herein as of the date of execution and delivery of such
Additional Debtor Joinder, and all references herein to the “Company” shall be
deemed to include each Additional Debtor.
 
5.33           The Company will from time to time, at the joint and several
expense of the Company, promptly execute and deliver all such further
instruments and documents, and take all such further action as may be necessary
or desirable, or as the Secured Party may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable the Secured Party to exercise and enforce its rights and
remedies hereunder and with respect to any Collateral or to otherwise carry out
the purposes of this Agreement.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
5.34           Except as set forth on Schedule 5.34 attached hereto, none of the
account debtors or other persons or entities obligated on any of the Collateral
is a governmental authority covered by the Federal Assignment of Claims Act or
any similar federal, state or local statute or rule in respect of such
Collateral.
 
5.35           Schedule 5.35 lists all licenses and permits of every kind which
the Company has in respect of its business operations.
 
5.36           The Company shall not amend any of its Organizational Documents
without the prior written consent of the Secured Party and the Lenders.
 
5.37           The Company shall:
 
 
5.37.1
Maintain its assets in a way which segregates and identifies such assets
separate and apart from the assets of any other person or entity;

 
 
5.37.2
Hold itself out to the public as a separate legal entity distinct from any other
person or entity;

 
 
5.37.3
Conduct business solely in its own name;

 
 
5.37.4
Only engage in mining, exploration, processing and related activities at the
“Relief Canyon Mine” and in no other activities or business; and

 
 
5.37.5
In addition to the obligations set forth in the Notes and in the other
Transaction Documents, the Company shall not incur or permit to exist any
indebtedness, other than indebtedness to the Lenders and indebtedness for trade
payables incurred in the ordinary course of business.

 
5.38           The Company shall not make or permit to exist any investment in
any other person or entity, whether by way of extension of credit, loan,
advance, purchase of stock or other ownership interest (other than ownership
interests in such person or entity), bonds, notes, debentures or other
securities, or otherwise, and whether existing on the date of this Agreement or
thereafter made.
 
5.39           The Company shall not issue any ownership interests, debt
instruments, warrants, options, or other instruments convertible into ownership
instruments of the Company without the prior written consent of the Secured
Party.
 
Article 6 - Effect of Pledge on Certain Rights
 
If any of the Collateral subject to this Agreement consists of non-voting equity
or ownership interests (regardless of class, designation, preference or rights)
that may be converted into voting equity or ownership interests upon the
occurrence of certain events (including, without limitation, upon the transfer
of all or any of the other stock or assets of the issuer), it is agreed that the
pledge of such equity or ownership interests pursuant to this Agreement or the
enforcement of any of the Secured Party's rights hereunder shall not be deemed
to be the type of event which would trigger such conversion rights
notwithstanding any provisions in the Organizational Documents or agreements to
which the Company is subject or to which the Company is party.
 
Article 7 - Defaults
 
The following events shall be “Events of Default”:
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
7.1           The occurrence of an Event of Default under the Notes;
 
7.2           Any representation or warranty of the Company in this Agreement
shall prove to have been incorrect in any material respect when made; or
 
7.3           The failure by the Company to observe or perform any of its
undertakings, covenants and obligations in this Agreement.
 
Article 8 - Duty To Hold In Trust
 
8.1           Upon the occurrence and during the continuance of any Event of
Default and at any time thereafter, the Company shall, upon receipt of any
revenue, income, dividend, interest or other sums subject to the Security
Interests, whether payable pursuant to the Notes or otherwise, or of any check,
draft, note, trade acceptance or other instrument evidencing an obligation to
pay any such sum, hold the same in trust for the Secured Party and shall
forthwith endorse and transfer any such sums or instruments, or both, to the
Secured Party.
 
Article 9 - Rights and Remedies Upon Default.
 
9.1           Upon the occurrence of any Event of Default and at any time
thereafter, the Secured Party shall have the right to exercise all of the
remedies conferred hereunder, under the Notes, under any and all other
Transaction Documents, and the Secured Party shall have all the rights and
remedies of a secured party under the UCC and all rights and remedies available
under any other applicable law and at equity. Without limitation, the Secured
Party shall have the following rights and powers:
 
 
9.1.1
The Secured Party shall have the right to take possession of the Collateral and,
for that purpose, enter by reasonable means, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and the Company shall assemble the Collateral and
make it available to the Secured Party at places which the Secured Party shall
reasonably select, whether at the Company's premises or elsewhere, and make
reasonably available to the Secured Party, without rent, all of the Company's
respective premises and facilities for the purpose of the Secured Party taking
possession of, removing or putting the Collateral in saleable or disposable
form.

 
 
9.1.2
Upon written notice to the Company by the Secured Party, all rights of the
Company to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise and all rights of the Company to receive the
dividends and interest which it would otherwise be authorized to receive and
retain, shall cease. Upon such notice, the Secured Party shall have the right to
receive any interest, cash dividends or other payments on the Collateral and, at
the option of the Secured Party, to exercise in the Secured Party's discretion
all voting rights pertaining thereto. Without limiting the generality of the
foregoing, the Secured Party shall have the right (but not the obligation) to
exercise all rights with respect to the Collateral as if it were the sole and
absolute owner thereof, including, without limitation, to vote and/or to
exchange, at its sole discretion, any or all of the Collateral in connection
with a merger, reorganization, consolidation, recapitalization or other
readjustment concerning or involving the Collateral or the Company or any of its
direct or indirect subsidiaries.

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
9.1.3
The Secured Party shall have the right to assign, sell, lease or otherwise
dispose of and deliver all or any part of the Collateral, at public or private
sale or otherwise, either with or without special conditions or stipulations,
for cash or on credit or for future delivery, in such parcel or parcels and at
such time or times and at such place or places, and upon commercially reasonable
terms and conditions. Upon each such sale, lease, assignment or other transfer
of Collateral, the Secured Party, may, unless prohibited by applicable law which
cannot be waived, purchase all or any part of the Collateral being sold, free
from and discharged of all trusts, claims, right of redemption and equities of
the Company, which are hereby waived and released.

 
 
9.1.4
The Secured Party shall have the right (but not the obligation) to notify any
account debtors and any obligors under instruments or accounts to make payments
directly to the Secured Party, and to enforce the Company’s rights against such
account debtors and obligors.

 
 
9.1.5
The Secured Party, may (but is not obligated to) direct any financial
intermediary or any other person or entity holding any investment property to
transfer the same to the Secured Party, or its designee.

 
 
9.1.6
The Secured Party may (but is not obligated to) transfer any or all Intellectual
Property registered in the name of the Company at the United States Patent and
Trademark Office and/or Copyright Office into the name of the Secured Party or
any designee or any purchaser of any Collateral.

 
9.2           No compliance by the Secured Party with any applicable law in
connection with a disposition of Collateral will be considered adversely to
affect the commercial reasonableness of any sale of the Collateral. The Secured
Party may sell the Collateral without giving any warranties and may specifically
disclaim such warranties. In addition, the Company waives any and all rights
that it may have to a judicial hearing in advance of the enforcement of any of
the Secured Party’s rights and remedies hereunder, including, without
limitation, its right following an Event of Default to take immediate possession
of the Collateral and to exercise its rights and remedies with respect thereto.
 
9.3           For the purpose of enabling the Secured Party to further exercise
rights and remedies under this Article 9 or elsewhere provided by agreement or
applicable law, the Company hereby grants to the Secured Party, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to the Company) to use, license or sublicense following an Event of
Default, any Intellectual Property now owned or hereafter acquired by the
Company, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
Article 10 - Applications of Proceeds
 
The proceeds of any such sale, lease or other disposition of the Collateral
hereunder or from payments made on account of any insurance policy insuring any
portion of the Collateral shall be applied first, to the reasonable and actually
incurred expenses of retaking, holding, storing, processing and preparing for
sale, selling, and the like (including, without limitation, any taxes, fees and
other costs reasonably incurred in connection therewith) of the Collateral, to
the reasonable attorneys’ fees and  expenses incurred by the Secured Party in
enforcing the rights of the Secured Party hereunder or of the Secured Party and
the Lenders under any other Transaction Documents and in connection with
collecting, storing and disposing of the Collateral, and then to satisfaction of
the Obligations, and to the payment of any other amounts required by applicable
law, after which the Secured Party shall pay to the Company any surplus
proceeds. If, upon the sale, license or other disposition of the Collateral, the
proceeds thereof are insufficient to pay all amounts to which the Secured Party
is legally entitled, the Company will be liable for the deficiency, together
with interest thereon, at the rate of 18% per annum or the lesser amount
permitted by applicable law (the “Default Rate”) and the reasonable fees of any
attorneys employed by the Secured Party to collect such deficiency. To the
extent permitted by applicable law, the Company waives all claims, damages and
demands against the Secured Party arising out of the repossession, removal,
retention or sale of the Collateral, unless due solely to the gross negligence
or willful misconduct of the Secured Party as determined by a final judgment
(not subject to further appeal) of a court of competent jurisdiction.
 
Article 11 - Costs and Expenses
 
The Company agrees to pay all reasonable out-of-pocket fees, costs and expenses
incurred in connection with any filing required hereunder, including without
limitation, any financing statements pursuant to the UCC, continuation
statements, partial releases and/or termination statements related thereto or
any expenses of any searches reasonably required by the Secured Party or any
Lender. The Company shall also pay all other claims and charges which would be
reasonably likely to prejudice, imperil or otherwise affect the Collateral or
the Security Interests therein. The Company will also, upon demand, pay to the
Secured Party and the Lenders the amount of any and all reasonable expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, which the Secured Party or any Lender may incur in connection with (i)
the enforcement of this Agreement, (ii) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral, or
(iii) the exercise or enforcement of any of the rights of the Secured Party and
the Lenders under the Notes and the other Transaction Documents. Until so paid,
any fees payable hereunder shall be added to the principal amount of the Notes
and shall bear interest at the Default Rate.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
Article 12 - Responsibility for Collateral
 
The Company assumes all liabilities and responsibility in connection with all
Collateral, and the Obligations shall in no way be affected or diminished by
reason of the loss, destruction, damage or theft of any of the Collateral or its
unavailability for any reason. Without limiting the generality of the foregoing,
(a) in no event shall the Secured Party or any Lender (i) have any duty (either
before or after an Event of Default) to collect any amounts in respect of the
Collateral or to preserve any rights relating to the Collateral, or (ii) have
any obligation to clean-up or otherwise prepare the Collateral for sale, and (b)
the Company shall remain obligated and liable under each contract or agreement
included in the Collateral to be observed or performed by the Company
thereunder. Neither the Secured Party nor any Lender shall have any obligation
or liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by the Secured Party or any Lender of any payment
relating to any of the Collateral, nor shall the Secured Party or any Lender be
obligated in any manner to perform any of the obligations of the Company under
or pursuant to any such contract or agreement, to make inquiry as to the nature
or sufficiency of any payment received by the Secured Party or any Lender in
respect of the Collateral or as to the sufficiency of any performance by any
party under any such contract or agreement, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to the Secured Party or any Lender or to
which the Secured Party or any Lender may be entitled at any time or times. The
Secured Party shall be entitled, in its sole discretion, to abandon any and all
Collateral and any and all records concerning the Collateral or the Company’s
business at any time regardless of whether it had obtained possession thereof,
without any liability or responsibility of any kind or nature therefore to the
Company.
 
Article 13 - Security Interests Absolute
 
All rights and all obligations of the parties hereunder, shall be absolute and
unconditional, irrespective of: (a) any lack of validity or enforceability of
this Agreement, the Notes or any agreement entered into in connection with the
foregoing, or any portion hereof or thereof; (b) any change in the time, manner
or place of payment or performance of, or in any other term of, all or any of
the Obligations, or any other amendment or waiver of or any consent to any
departure from the Notes or any other agreement entered into in connection with
the foregoing; (c) any exchange, release or non-perfection of any of the
Collateral, or any release or amendment or waiver of or consent to departure
from any other collateral for, or any guarantee, or any other security, for all
or any of the Obligations; (d) any action by the Secured Party or any Lender to
obtain, adjust, settle and cancel in its reasonable discretion any insurance
claims or matters made or arising in connection with the Collateral; or (e) any
other circumstance which might otherwise constitute any legal or equitable
defense available to the Company, or a discharge of all or any part of the
Security Interests granted hereby. Until the Obligations shall have been paid
and performed in full, the rights of the Secured Party and the Lenders shall
continue even if the Obligations are barred for any reason, including, without
limitation, the running of the statute of limitations or bankruptcy. The Company
expressly waives presentment, protest, notice of protest, demand, notice of
nonpayment and demand for performance. In the event that at any time any
transfer of any Collateral or any payment received by the Secured Party or any
Lender hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Party or any Lender, then, in
any such event and to the extent thereof, the Company's obligations hereunder
shall survive cancellation of this Agreement, and shall not be discharged or
satisfied by any prior payment thereof and/or cancellation of this Agreement,
but shall remain a valid and binding obligation enforceable in accordance with
the terms and provisions hereof. The Company waives all right to require the
Secured Party or any Lender to proceed against any other person or entity or to
apply any Collateral which the Secured Party or any Lender may hold at any time,
or to marshal assets, or to pursue any other remedy.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
Article 14 - Term of Agreement
 
This Agreement and the Security Interests shall terminate on the date on which
all payments under the Notes have been indefeasibly paid or otherwise satisfied
in full (including by way of conversion of the Notes) and all other Obligations
have been indefeasibly paid or discharged (other than contingent indemnification
obligations).
 
Article 15 - Power of Attorney; Further Assurances
 
15.1           The Company authorizes the Secured Party, and does hereby make,
constitute and appoint the Secured Party and its officers, agents, successors or
assigns with full power of substitution, as the Company’s true and lawful
attorney-in-fact, with power, in the name of the Secured Party or the Company,
to, after the occurrence and during the continuance of an Event of Default, (i)
endorse any note, checks, drafts, money orders or other instruments of  payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of the Secured Party;
(ii) to sign and endorse any financing statement pursuant to the UCC or any
invoice, freight or express bill, bill of lading, storage or warehouse receipts,
drafts against debtors, assignments, verifications and notices in connection
with accounts, and other documents relating to the Collateral; (iii) to pay or
discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on or threatened against the Collateral; (iv) to demand,
collect, receipt for, compromise, settle and sue for monies due in respect of
the Collateral; (v) to transfer any Intellectual Property or provide licenses
respecting any Intellectual Property; and (vi) generally, at the option of the
Secured Party, and at the expense of the Company, at any time, or from time to
time, to execute and deliver any and all documents and instruments and to do all
acts and things which the Secured Party deems necessary to protect, preserve and
realize upon the Collateral and the Security Interests granted therein in order
to effect the intent of this Agreement and the Notes all as fully and
effectually as the Company might or could do; and the Company hereby ratifies
all that said attorney shall lawfully do or cause to be done by virtue hereof.
This power of attorney is coupled with an interest and shall be irrevocable for
the term of this Agreement and thereafter as long as any of the Obligations
shall be outstanding. The designation set forth herein shall be deemed to amend
and supersede any inconsistent provision in the Organizational Documents or
other documents or agreements to which the Company is subject or to which the
Company is a party. Without limiting the generality of the foregoing, after the
occurrence and during the continuance of an Event of Default, the Secured Party
is specifically authorized to execute and file any applications for or
instruments of transfer and assignment of any patents, trademarks, copyrights or
other Intellectual Property with the United States Patent and Trademark Office
and the United States Copyright Office.
 
15.2           On a continuing basis, the Company will make, execute,
acknowledge, deliver, file and record, as the case may be, with the proper
filing and recording agencies in any jurisdiction, including, without
limitation, the jurisdictions indicated on Schedule 5.23 attached hereto, all
such instruments, and take all such action as may reasonably be deemed necessary
or advisable, or as reasonably requested by the Secured Party, to perfect the
Security Interests granted hereunder and otherwise to carry out the intent and
purposes of this Agreement, or for assuring and confirming to the Secured Party
the grant or perfection of a perfected security interest in all the Collateral
under the UCC.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
15.3           The Company hereby irrevocably appoints the Secured Party as the
Company’s attorney-in-fact, with full authority in the place, on behalf of and
in the name of the Company, from time to time in the Secured Party's discretion,
to take any action and to execute any instrument which the Secured Party may
deem necessary or advisable to accomplish the purposes of this Agreement,
including the filing, in its sole discretion, of one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of the Company where permitted by law, which
financing statements may (but need not) describe the Collateral as “all assets”
or “all personal property” or words of like import, and ratifies all such
actions taken by the Secured Party. This power of attorney is coupled with an
interest and shall be irrevocable for the term of this Agreement and thereafter
as long as any of the Obligations shall be outstanding.
 
Article 16 - Notices
 
Any demand upon or notice to the Company hereunder shall be effective when
delivered by hand or when properly deposited in the mails postage prepaid, or
sent by e-mail or electronic facsimile transmission, receipt acknowledged, or
delivered to an overnight courier, in each case addressed to the Company at the
address shown below or such other address as the Company may advise the Secured
Party in writing. Any notice by the Company to the Secured Party shall be given
as aforesaid, addressed to the Secured Party at the address shown below or such
other address as the Secured Party may advise the Company in writing.
 
Secured Party: 
Platinum Long Term Growth, LLC

152 West 57th Street, 4th Floor
New York, NY 10019
Attn: Mr. Mark Mueller
 
Company: 
Gold Acquisition Corp.

c/o Sagebrush Gold Ltd.
1640 Terrace Way
Walnut Creek, CA 94597
Attn: Mr. Barry Honig
 
Article 17 - Other Security
 
To the extent that the Obligations are now or hereafter secured by property
other than the Collateral or by the guarantee, endorsement or property of any
other person, firm, corporation or other entity, then the Secured Party shall
have the right, in its sole discretion, to pursue, relinquish, subordinate,
modify or take any other action with respect thereto, without in any way
modifying or affecting any of the Secured Party's rights and remedies hereunder.
 
Article 18 - Collateral Agent
 
The Company acknowledges that the Secured Party has been appointed as collateral
agent for itself and the Lenders, as set forth in more detail in that certain
Collateral Agency Agreement dated on or about the date hereof by and among the
Lenders (the “Collateral Agency Agreement”).  The Company further acknowledges
and agrees that the Collateral Agency Agreement may be modified by the Lenders
in their absolute discretion (with notice to the Company); provided, however,
that the consent of the Company shall not be required for any such modification.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
Article 19 - Miscellaneous
 
19.1           No course of dealing between the Company and the Secured Party,
nor any failure to exercise, nor any delay in exercising, on the part of the
Secured Party, any right, power or privilege hereunder or under the Notes shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
 
19.2           All of the rights and remedies of the Secured Party with respect
to the Collateral, whether established hereby or by the Notes, the Transaction
Documents or by any other agreements, instruments or documents or by law shall
be cumulative and may be exercised singly or concurrently.
 
19.3           This Agreement, together with the exhibits and schedules hereto,
the Notes, the Transaction Documents, the instruments and agreements among the
parties delivered on or about the date hereof, and the related agreements
contemplated hereby and thereby contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into this Agreement and the exhibits and schedules
hereto. No provision of this Agreement may be waived, modified, supplemented or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Secured Party or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought.
 
19.4           If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
19.5           No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.
 
19.6           This Agreement shall be binding upon and inure to the benefit of
the parties and their successors and permitted assigns. The Company may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Secured Party.  The Secured Party may assign any or all
of its rights under this Agreement to any Person to whom the Secured Party
assigns or transfers the Notes.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
19.7           Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.
 
19.8           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. The Company agrees that
all proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement, the Transaction Documents and the
Notes (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, partners, members, employees or agents) shall
be commenced exclusively in the state and federal courts sitting in the City of
New York, Borough of Manhattan. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court or that such proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If any party shall
commence a proceeding to enforce any provisions of this Agreement, then the
prevailing party in such proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other reasonable costs and expenses incurred
with the investigation, preparation and prosecution of such proceeding.
 
19.9           This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
19.10           The Company shall indemnify, reimburse and hold harmless the
Secured Party and the Lenders and each of its and their partners, members,
shareholders, officers, directors, employees and agents (and any other persons
with other titles that have similar functions) (collectively, “Indemnitees”)
from and against any and all losses, claims, liabilities, damages, penalties,
suits, costs and expenses, of any kind or nature, (including fees relating to
the cost of investigating and defending any of the foregoing) imposed on,
incurred by or asserted against such Indemnitee in any way related to or arising
from or alleged to arise from this Agreement or the Collateral, except any such
losses, claims, liabilities, damages, penalties, suits, costs and expenses which
result from the gross negligence or willful misconduct of the Indemnitee as
determined by a final, non-appealable decision of a court of competent
jurisdiction. This indemnification provision is in addition to, and not in
limitation of, any other indemnification provision in the Notes, the Transaction
Documents or any other agreement, instrument or other document executed or
delivered in connection herewith or therewith.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
19.11           Nothing in this Agreement shall be construed to subject the
Secured Party to liability as a partner in the Company or any of its direct or
indirect subsidiaries that is a partnership or as a member in the Company or any
of its direct or indirect subsidiaries that is a limited liability company, nor
shall the Secured Party or any Lender be deemed to have assumed any obligations
under any partnership agreement or limited liability company agreement, as
applicable, of the Company or any of its direct or indirect subsidiaries or
otherwise, unless and until the Secured Party or such Lender exercises its right
to be substituted for the Company as a partner or member, as applicable,
pursuant hereto.
 
19.12           To the extent that the grant of the security interest in the
Collateral and the enforcement of the terms hereof require the consent, approval
or action of any partner or member, as applicable, of the Company or any direct
or indirect subsidiary of the Company or compliance with any provisions of any
of the Organizational Documents, the Company hereby grants such consent and
approval and waive any such noncompliance with the terms of said documents.
 
[Signature Page Follows]
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.
 
 
GOLD ACQUISITION CORP.
 
By:_______________________________
Name:_________________________
Title:__________________________
 
 
PLATINUM LONG TERM GROWTH LLC
as Collateral Agent
 
By:_______________________________
Name:_________________________
Title:__________________________
 
 
 
[Security Agreement between Gold Acquisition Corp and Platinum Long Term Growth
LLC]
 
 
 